DETAILED ACTION
In a communication received on 29 September 2021, applicants amended claim 10.
Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive.

With respect to claim 1, the applicants allege, "[W]hile RYBAK arguably provides an icon identifying unsupported attached file formats, RYBAK does not describe icons for unsupported 'clipboard objects' and does not describe [the claimed limitation]" (page 13) with respect to the claimed limitation(s), "rendering a placeholder object in the in the target instant messaging client allowing the target instant messaging client to solicit transfer of the clipboard object when the format becomes supported by the target instant messaging client".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose unsupported clipboard objects or allowing solicitation of transfer when format becomes supported.  The examiner concludes that the cited prior art clearly discloses rendering an icon to represent an unsupported data format corresponding to content transfer causing the client to access the content later.
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention).

In conclusion, the applicants argue(s) that the cited prior art does not disclose unsupported clipboard objects or allowing solicitation of transfer when format becomes supported.  The examiner traverses because the cited prior art clearly discloses rendering an icon to represent an unsupported data format corresponding to content transfer causing the client access the content later.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 

Claims 1, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1), and further in view of Rybak et al. (US 2006/0133340 A1).

With respect to claim 1, Gandhi discloses: a method for clipboard object sharing in an instant messaging session (i.e., controlling the supported file type sending an attachment in a messaging system in Gandhi, ¶0022), the method comprising:
the target instant messaging client transmitting to the source instant messaging client a list of different clipboard object formats supported by a paste operation in the target instant messaging client (i.e., sending, to a another terminal, a list of supported and acceptable file attachment types for receipt in Gandhi, ¶0023);
determining whether or not the target instant messaging client supports a format of the clipboard object based upon the exchanged list received from the target instant messaging client by locating in the exchanged list, the format of the clipboard object requested for transfer from the source instant messaging client to the target instant messaging client (i.e., determining if a message to be sent meets the supported file types of the receiver and if the attachment does not meet the constrained file types, the interface displays a warning to the user in Gandhi, ¶0011, fig. 3b);
in response to determining that the target instant messaging format supports the format of the clipboard object, transferring the clipboard object to the target instant messaging client (i.e., if the message meets file attachment constraints, sending the message with the attached content in Gandhi, ¶0025, fig. 3b)

Gandhi discloses sending, to another terminal, a list of supported and acceptable file attachment types for receipt (¶0023).  Gandhi do(es) not explicitly disclose the following.  Ramanathan, in order to improve real-time communication among participants by embedding files into the flow of the conversation (¶0008), discloses: establishing an instant messaging session between a source instant messaging client and a target instant messaging client (i.e., establishing sessions between communication devices in Ramanathan, ¶0002);
exchanging a list of supported clipboard object formats between the source and target instant messaging clients, the source instant messaging client transmitting to the target instant messaging client a list of different clipboard object formats supported by a paste operation in the source instant messaging client (i.e., exchange messages  including the list of capabilities of each participant in Ramanathan, ¶0021);
requesting transfer of a clipboard object resulting from having been placed in a clipboard area of memory of a computer from a cut-copy-paste type operation from the source instant messaging client for pasting into the target instant messaging client during the instant messaging session (i.e., pasting content from a clipboard into a window of a real-time conversation in Ramanathan, ¶0022), and
displaying in a user interface of the target instant messaging client a clipboard indicator indicating whether or not the clipboard holds a clipboard object able to be pasted into the target instant messaging client (i.e., disabling a toolbar button for sending content from an application if the receiving participant cannot accept the application content type in Ramanathan, ¶0031) 

displaying each received clipboard object of a format supported by the target instant messaging client inline in a text messaging field of the target instant messaging client (i.e., displaying the clipboard objects in line of a text messaging window with conversation history in Ramanathan, ¶0033, fig. 6).
Based on Gandhi in view of Ramanathan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Ramanathan to improve upon those of Gandhi in order to improve real-time communication among participants by embedding files into the flow of the conversation.

Gandhi discloses determining if a message to be sent meets the supported file types of the receiver and if the attachment does not meet the constrained file types, the interface displays a warning to the user (¶0011, fig. 3b).  Gandhi and Ramanathan do(es) not explicitly disclose the following.  Rybak, in order to in order to improve memory and bandwidth usage when sending attachments to mobile devices (¶0003), discloses:
but otherwise displaying a prompt in the target instant messaging client to defer pasting of the clipboard object received from the source instant messaging client (i.e., presenting input option interface for selecting content handling corresponding to how the file will be downloaded in Rybak, ¶0074, ¶0075, fig. 5a) and rendering a placeholder object in the in the target instant messaging client allowing the target instant messaging client to solicit transfer of the clipboard object when the format becomes supported by the target instant messaging client (i.e., unsupported attachment documents will have 
while concurrently displaying in a separate portion of the target instant messaging client, a sequence of icons for other received clipboard objects also of a format supported by the target instant messaging client (i.e., an attachment list screen associated with the messaging email window displaying icons corresponding to the file types of the received files in Rybak, ¶0073, fig. 5a). 
Based on Gandhi in view of Ramanathan, and further in view of Rybak, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Rybak to improve upon those of Gandhi in order to in order to improve memory and bandwidth usage when sending attachments to mobile devices.

With respect to claim 9, the limitations of claim 9 are similar to the limitations of claim 1.  Therefore, claim 9 is rejected with the same reasoning as claim 1.
With respect to claim 10, the limitations of claim 10 are similar to the limitations of claim 1.  Therefore, claim 10 is rejected with the same reasoning as claim 1.


Claims 2, 3, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of Rudd et al. (US Publication No. 2002/0120693 A1).

With respect to claim 2, Gandhi discloses determining if a message to be sent meets the supported file types of the receiver and if the attachment does not meet the constrained file types, the 
deferring a transfer of the clipboard object to the target instant messaging client if the target instant messaging client does not support the format of the clipboard object until such time as the target instant messaging client supports the format of the clipboard object (i.e., if an attachment is compatible transfer the incompatible attachment to a conversion service; therefore deferring transfer at least until the attachment is converted, and once converted the receiving will be compatible with the format of the attachment in section 23 lines 6-14). 
Based on Gandhi in view of Ramanathan and Rybak, and further in view of Rudd, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Rudd to improve upon those of Gandhi in order to identify a need for conversion before wastefully sending incompatible formats to a receiving entity.

With respect to claim 3, Gandhi discloses determining if a message to be sent meets the supported file types of the receiver and if the attachment does not meet the constrained file types, the interface displays a warning to the user (¶0011, fig. 3b).  Gandhi, Ramanathan, and Rybak do(es) not explicitly disclose the following.  Rudd, in order to identify a need for conversion before wastefully sending incompatible formats to a receiving entity (¶0002), discloses: the method of claim 1, further comprising 
deferring a transfer of the clipboard object to the target instant messaging client until the target instant messaging client requests delivery of the clipboard object in the specified format i.e., after conversion into a suitable format conversation service sends the a converted attachment with the original attachment through a server and them to the receiving client in section 29; additionally, the conversion service may accept instructions from the receiving client to use a particular conversion format in section 28 lines 6-10; and the attachment is transferred once the converted attachment is in a supported format by the receiving client). 
Based on Gandhi in view of Ramanathan and Rybak, and further in view of Rudd, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Rudd to improve upon those of Gandhi in order to identify a need for conversion before wastefully sending incompatible formats to a receiving entity.

With respect to claim 11, the limitations of claim 11 are similar to the limitations of claim 2.  Therefore, claim 11 is rejected with the same reasoning as claim 2.
With respect to claim 12, the limitations of claim 12 are similar to the limitations of claim 3.  Therefore, claim 12 is rejected with the same reasoning as claim 3.


Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of Aoki et al. (US 2005/0004986 A1).

With respect to claim 4, Gandhi discloses determining if a message to be sent meets the supported file types of the receiver and if the attachment does not meet the constrained file types, the interface displays a warning to the user (¶0011, fig. 3b).  Gandhi, Ramanathan, and Rybak do(es) not 
selecting a clipboard object already transferred to the target instant messaging client from a saved transcript of a previous instant messaging session between the source instant messaging client and the target instant messaging client (i.e., link to retrieve a previous clipboard object in a chat history transcript in Aoki, ¶0047, fig. 1); and,
retrieving the selected clipboard object from the saved transcript (i.e., retrieving the clipboard object from the saved transcript and populating the client's clipboard with the object in Aoki, ¶0047, fig. 1).
Based on Gandhi in view of Ramanathan and Rybak, and further in view of Aoki, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Aoki to improve upon those of Gandhi in order to improve versatility of transferring content between messaging clients by using the clipboard to transfer fragments of documents.

With respect to claim 13, the limitations of claim 13 are similar to the limitations of claim 4.  Therefore, claim 13 is rejected with the same reasoning as claim 4.


Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of Ferguson (US Publication No. 2002/0178232 A1).

dynamically pre-select content to be downloaded in the background prior to viewing (see abstract), teaches the method of claim 1, wherein transferring the clipboard object to the target instant messaging client, comprises:
transferring the clipboard object to the target instant messaging client as a background task in the target instant messaging client (i.e., downloading pages from associated links in the background in section 153);
rendering a placeholder image inline in a transcript of the instant messaging session in the target instant messaging client while transferring the clipboard object (i.e., a status column depicts graphic icons which indicate the status of a download such as an amber color graphic indicating the link is currently being downloaded in section 174 lines 9-25 and fig. 15); and, 
replacing the placeholder image with an inline image of the clipboard object once the background task has completed (i.e., a status column depicts graphic icons which indicate the status of a download, a green graphic indicates the page has been fully downloaded in section 174 lines 9-25 and fig. 15). 
Based on Gandhi, in view of Ramanathan and Rybak, and further in view of Ferguson, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Ferguson to improve upon those of Gandhi in order to dynamically pre-select content to be downloaded in the background prior to viewing.

With respect to claim 14, the limitations of claim 14 are similar to the limitations of claim 5.  Therefore, claim 14 is rejected with the same reasoning as claim 5.


Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of Hu et al. (US Publication No. 2007/0078938 A1).
With respect to claim 6, Gandhi, Ramanathan, and Rybak do not disclose the following.  Hu, in order to perform automatic and flexible file/folder sharing between IM clients (see abstract), teaches the method of claim 1, wherein transferring the clipboard object to the target instant messaging client, comprises 
transferring the clipboard object to the target instant messaging client directly from the source instant messaging client bypassing an instant messaging server managing the instant messaging session (i.e., transfer performed through direct communication between two IM clients; and file transfer between clients is peer-to-peer which will not affect performance of the server in section 226-237). 
Based on Gandhi in view of Ramanathan and Rybak, and further in view of Hu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Hu to improve upon those of Gandhi in order to perform automatic and flexible file/folder sharing between IM clients.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 6.  Therefore, claim 15 is rejected with the same reasoning as claim 6.


Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of Kindig et al. (US Publication No. 2005/0197906 A1).

With respect to claim 7, Gandhi, Ramanathan, and Rybak do not disclose the following.  Kindig, in order to provide a download manager executed in response to a user purchasing a file (see abstract), teaches the method of claim 1, further comprising 
placing a representative image of all clipboard objects transferred into the target instant messaging client in a portion of the instant messaging client outside of the transcript (i.e., downloads and library folders represent all downloaded files wherein users may access the files using the icon in section 62 and fig. 1). 
Based on Gandhi in view of Ramanathan and Rybak, and further in view of Kindig, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of Kindig to improve upon those of Gandhi in order to provide a download manager executed in response to a user purchasing a file.

With respect to claim 16, the limitations of claim 16 are similar to the limitations of claim 7.  Therefore, claim 16 is rejected with the same reasoning as claim 7.


Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gandhi et al. (US 2008/0034043 A1) in view of Ramanathan et al. (US 2008/0133675 A1) and Rybak et al. (US 2006/0133340 A1), and further in view of NightFalcon (NightFalcon, “Disable ‘Other users logged-on’ warning on shutdown”, 26 April 2005, AnandTech.com,  HYPERLINK http://forums.anandtech.com/showthread.php?t=1585566, accessed on 29 September 2010).

With respect to claim 8, Gandhi, Ramanathan, and Rybak does not disclose the following.  NightFalcon, in order to remotely shutdown a server (see paragraph 1), teaches the method of claim 1, further comprising:
detecting a request to close the instant messaging session (i.e., pop-up message in response to shutting down the server in paragraph 3); and,
prompting a warning of the background task responsive to the request before permitting a closing of the instant messaging session (i.e., warning a user that users are logged in or using the server and prompting whether to allow the shutdown in paragraph 3). 
Based on Gandhi in view of Ramanathan and Rybak, and further in view of NightFalcon, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teachings of NightFalcon to improve upon those of Gandhi in order to remotely shutdown a server.

With respect to claim 17, the limitations of claim 17 are similar to the limitations of claim 8.  Therefore, claim 17 is rejected with the same reasoning as claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







11/5/2021

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447